Citation Nr: 0836771	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-42 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active military service from October 
1947 to November 1951.

The appeal comes before the Board of Veterans' Appeals 
(Board) from July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied entitlement to service 
connection for hypertension.

In November 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) for additional 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Information concerning the VCAA was provided to the 
veteran by correspondence dated in January 2005 and January 
2008.

Pursuant to the November 2007 remand decision, the RO was to 
arrange for the veteran to undergo a VA cardiovascular 
examination to determine the etiology of the veteran's 
claimed cardiovascular disability of hypertension.  It was 
noted that the veteran's claims folder must be made available 
to the physician for review in the case.  A remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

A June 2008 VA internal medical examination was conducted by 
a VA physician's assistant certified (PA-C).  In his October 
2008 brief, the veteran's representative noted this fact and 
argued that the veteran should be afforded a thorough 
examination by a medical doctor, preferably a specialist in 
pulmonary or cardiology, to determine the etiology of the 
veteran's claimed cardiovascular disability of hypertension 
and convey the whether it is possible for asbestosis to cause 
or aggravate hypertension.  

The Board notes that such an individual, identified as a PA-
C, may be adequately trained and qualified to conduct 
physical examinations and render opinions if properly 
supervised by appropriate VA personnel.  However, the 
Veterans Benefits Administration Adjudication Procedure 
Manual M21-1MR, Part III, subpart iv, Ch. 2, § D.19.a, 
clearly requires that reports of physical examinations 
conducted by a physician's assistant be signed by a 
physician.  The June 2008 VA internal medical examination 
report was not reviewed and not signed by a physician, as 
required.

In view of the foregoing, and considering the veteran's 
assertions through his representative as to the need for an 
additional examination, the Board finds that further 
examination of the veteran is necessary.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The appellant 
is hereby notified that it is his responsibility to report 
for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007).

The claims file also reflects that the veteran has received 
medical treatment from facilities in the VA Medical Center 
(VAMC) in Durham, North Carolina; however, as the claims file 
only includes records from that facility dated up to May 
2008, any additional records from that facility should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain and 
associate with the claims file all outstanding VA records.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
hypertension since service.  Of particular 
interest are any outstanding VA records of 
evaluation and/or treatment of the 
veteran's cardiovascular disability, for 
the period from May 2008 to the present, 
from the Durham VAMC.  After the veteran 
has signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  Thereafter, the AMC/RO is to arrange 
for the veteran to undergo a VA 
examination to determine the etiology of 
his claimed cardiovascular disability of 
hypertension.  The examination is to be 
conducted by a physician, preferably, a 
cardiologist or pulmonologist.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Following 
review of the claims folder, and an 
examination of the veteran, the physician 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
hypertension had its onset during the 
veteran's active duty service.  The 
physician should also provide an opinion 
as to whether it is as least as likely as 
not (50 percent probability or greater) 
that the service-connected asbestosis 
either causes hypertension or aggravates 
hypertension in this veteran.  If it is 
determined that the veteran's service-
connected asbestosis has worsened his 
hypertension, the physician should, if 
possible, quantify the degree to which the 
asbestosis has worsened the veteran's 
hypertension beyond its normal 
progression.  If quantifying the effect is 
not possible, the physician should so 
state.  Adequate reasons and bases for any 
opinion rendered must be provided.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



